Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the claim amendments filed on 3/21/2022 and 3/30/2022. As directed by the amendments, claims 21, 29, 35, 44-49 have been amended, claim 50 has been added, and claims 1-20 have been cancelled. Thus, claims 21-50 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose “each of the inlet conduit portions being configured…to hold the flow generator connector at the cop of the patient’s head during use” (claim 21, ln. 14-17) or “a headgear assembly…configured to pass around a posterior portion of the patient’s head and avoid the patient’s forehead in use” (claim 21, ln. 25-27) in combination with the remaining limitations of claim 21.
	The closest prior art of record is Noble (2002/0162558) and Ackerman et al (4,774,946).
	While Noble discloses a mask assembly comprising a nasal assembly; a flow generator connector configured to be connected to a gas supply conduit, wherein the flow generator connector is configured to be located at the top of the patient’s head in use; and a pair of inlet conduits that are together constructed as a single piece of material, wherein each inlet conduit extends from the top of the patient’s head, along a corresponding lateral side of the patient’s head between the patient’s corresponding eye and ear, Noble does not disclose that each conduit portion is configured to hold the flow generator connector at the top of the patient’s head in use, or a headgear assembly. While Ackerman discloses a headgear assembly configured to hold a pair of conduits that run between a respective eye and ear of a patient while the headgear assembly is in user, Ackerman does not disclose that the headgear assembly avoids the patient’s forehead during use. Therefore, the claims and application are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785